Exhibit 10.2

INVIVO THERAPEUTICS HOLDINGS CORP.

NONSTATUTORY STOCK OPTION AGREEMENT

InVivo Therapeutics Holdings Corp. (the “Company”) hereby grants the following
stock option.  The terms and conditions attached hereto are also a part hereof.

Notice of Grant

 

 

Name of optionee (the “Participant”):

Richard Christopher

Date of this option grant:

January 14, 2019

Number of shares of the Company’s Common Stock subject to this option
(“Shares”):

90,000

Option exercise price per Share:

$1.53

Vesting Start Date:

January 14, 2019

Final Exercise Date:

January 13, 2029

 

Vesting Schedule:

 

 

 

One Year from Vesting Start Date:

One-third of the Shares

Two Years from Vesting Start Date:

An additional one-third of the Shares

Three Years from Vesting Start Date:

Final one-third of the Shares

All vesting is dependent on the Participant remaining an Eligible Participant,
as provided herein.

 

This option satisfies in full all commitments that the Company has to the
Participant with respect to the issuance of stock, stock options or other equity
securities.

 

 

 

 

 

    

INVIVO THERAPEUTICS HOLDINGS CORP.

/s/ Richard Christopher

 

 

Signature of Participant

 

 

 

 

 

38 Sunset Rock Road

 

By:

/s/ Richard Toselli

Street Address

 

 

Name of Officer:  Richard Toselli

 

 

 

Title:  CEO

Andover, MA, 01810

 

 

City/State/Zip Code

 

 

 







--------------------------------------------------------------------------------

 



INVIVO THERAPEUTICS HOLDINGS CORP.

Nonstatutory Stock Option Agreement

Incorporated Terms and Conditions

1.         Grant of Option.

This agreement evidences the grant by the Company, on the grant date (the “Grant
Date”) set forth in the Notice of Grant that forms part of this agreement (the
“Notice of Grant”) to the Participant of an option to purchase, in whole or in
part, on the terms provided herein, the number of Shares set forth in the Notice
of Grant of common stock, $0.00001 par value per share, of the Company (“Common
Stock”) at the exercise price per Share set forth in the Notice of
Grant.  Unless earlier terminated, this option shall expire at 5:00 p.m.,
Eastern time, on the Final Exercise Date set forth in the Notice of Grant (the
“Final Exercise Date”).

The option evidence by this agreement was granted to the Participant pursuant to
the inducement grant exception under NASDAQ Stock Market Rule 5635(c)(4), and
not pursuant to the Company’s 2015  Equity Incentive Plan (the “Plan”) or any
other equity incentive plan of the Company, as an inducement that is material to
the Participant’s employment with the Company.

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the
“Code”).  Except as otherwise indicated by the context, the term “Participant”,
as used in this option, shall be deemed to include any person who acquires the
right to exercise this option validly under its terms.

2.         Vesting Schedule.

This option will become exercisable (“vest”) in accordance with the vesting
schedule set forth on the cover page of this agreement (the “Vesting
Schedule”).  Notwithstanding the foregoing, to the extent that the Participant
is a party to an employment agreement or other agreement with the Company that
provides vesting terms that differ from the Vesting Schedule, the terms set
forth in such employment agreement or other agreement shall prevail.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof.

3.         Exercise of Option.

(a)        Each election to exercise this option shall be in writing, in the
form of the Stock Option Exercise Notice attached as Exhibit A, signed by the
Participant, and received by the Company at its principal office, accompanied by
this agreement, and payment as follows:

(1)        in cash or by check, payable to the order of the Company;







--------------------------------------------------------------------------------

 



 

(2)        except as may otherwise be approved by the Board of Directors of the
Company (the “Board”), in its sole discretion, by (i) delivery of an irrevocable
and unconditional undertaking by a creditworthy broker to deliver promptly to
the Company sufficient funds to pay the exercise price and any required tax
withholding or (ii) delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price and
any required tax withholding;

(3)        to the extent approved by the Board, in its sole discretion, by
delivery (either by actual delivery or attestation) of shares of Common Stock
owned by the Participant valued at their fair market value per share of Common
Stock as determined by (or in a manner approved by) the Board, provided (i) such
method of payment is then permitted under applicable law, (ii) such Common
Stock, if acquired directly from the Company, was owned by the Participant for
such minimum period of time, if any, as may be established by the Board in its
discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;

(4)        to the extent approved by the Board in its sole discretion, by
delivery of a notice of “net exercise” to the Company, as a result of which the
Participant would receive (i) the number of shares underlying the portion of
this option being exercised, less (ii) such number of shares as is equal to (A)
the aggregate exercise price for the portion of this option being exercised
divided by (B) the fair market value (determined by (or in a manner approved by)
the Board) on the date of exercise;

(5)        to the extent permitted by applicable law and approved by the Board,
in its sole discretion, by payment of such other lawful consideration as the
Board may determine; or

(6)        by any combination of the above permitted forms of payment.

The Participant may purchase less than the number of shares covered hereby,
provided that no partial exercise of this option may be for any fractional
share.

(b)        Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he exercises this option, is, and has been at all
times since the Grant Date, an employee, director or officer of, or consultant
or advisor to, the Company or any other entity the employees, officers,
directors, consultants, or advisors of which are eligible to receive option
grants under the Plan (an “Eligible Participant”).

(c)        Termination of Relationship with the Company.  If the Participant
ceases to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and







--------------------------------------------------------------------------------

 



 

nondisclosure agreement or other agreement between the Participant and the
Company, the right to exercise this option shall terminate immediately upon such
violation.

(d)        Exercise Period Upon Death or Disability.  If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he is an Eligible Participant and the Company has
not terminated such relationship for “cause” as specified in paragraph (e)
below, this option shall be exercisable, within the period of 180 days following
the date of death or disability of the Participant, by the Participant (or in
the case of death by an authorized transferee), provided that this option shall
be exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

(e)        Termination for Cause.  If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined in the employment agreement, dated as of
December 24, 2018, between the Participant and the Company, or any successor
agreement thereto (the “Employment Agreement”)), the right to exercise this
option shall terminate immediately upon the effective date of such termination.

4.         Withholding.  No Shares will be issued pursuant to the exercise of
this option unless and until the Participant pays to the Company, or makes
provision satisfactory to the Company for payment of, any federal, state or
local withholding taxes required by law to be withheld in respect of this
option.  The Participant must satisfy all applicable federal, state, and local
or other income and employment tax withholding obligations before the Company
will deliver stock certificates or otherwise recognize ownership of Common Stock
under this option.  The Company may decide to satisfy the withholding
obligations through additional withholding on salary or wages.  If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations is due before the Company will issue any shares on
exercise of this option or at the same time as payment of the exercise price,
unless the Company determines otherwise. If approved by the Board in its sole
discretion, a Participant may satisfy such tax obligations in whole or in part
by delivery (either by actual delivery or attestation) of shares of Common Stock
underlying this option valued at their fair market value (determined by (or in a
manner approved by) the Board); provided, however, except as otherwise provided
by the Board, that the total tax withholding where stock is being used to
satisfy such tax obligations cannot exceed the Company’s minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income), except that, to the extent that the Company
is able to retain shares of Common Stock having a fair market value (determined
by (or in a manner approved by) the Company) that exceeds the statutory minimum
applicable withholding tax without financial accounting implications or the
Company is withholding in a jurisdiction that does not have a statutory minimum
withholding tax, the Company may retain such number of shares of Common Stock
(up to the number of shares having a fair market value equal to the maximum
individual statutory rate of tax (determined by (or in a manner approved by) the
Company)) as the Company shall determine in its sole discretion to satisfy the
tax liability associated with this







--------------------------------------------------------------------------------

 



 

option. Shares used to satisfy tax withholding requirements cannot be subject to
any forfeiture, unfulfilled vesting or other similar requirements.

5.         Reporting.

The Participant acknowledges and agrees to comply with all necessary reporting
obligations in the Participant’s jurisdiction in relation to all taxes, social
security contributions and any other similar charges which arise in relation to
this option.

 

6.         Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

7.         Adjustments for Changes in Common Stock and Certain Other Events.

(a)          Changes in Capitalization.  In the event of any stock split,
reverse stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any dividend or distribution to holders of Common Stock other than
an ordinary cash dividend, the number and class of securities and exercise price
per share of this option shall be equitably adjusted by the Company in the
manner determined by the Board.  Without limiting the generality of the
foregoing, in the event the Company effects a split of the Common Stock by means
of a stock dividend and the exercise price of and the number of shares subject
to this option are adjusted as of the date of the distribution of the dividend
(rather than as of the record date for such dividend), then the Participant, if
he exercises this option between the record date and the distribution date for
such stock dividend, shall be entitled to receive, on the distribution date, the
stock dividend with respect to the shares of Common Stock acquired upon exercise
of this option, notwithstanding the fact that such shares were not outstanding
as of the close of business on the record date for such stock dividend.

(b)        Reorganization Events.

(1)        A “Reorganization Event” shall mean:  (a) any merger or consolidation
of the Company with or into another entity as a result of which all of the
Common Stock of the Company is converted into or exchanged for the right to
receive cash, securities or other property or is cancelled, (b) any transfer or
disposition of all of the Common Stock of the Company for cash, securities or
other property pursuant to a share exchange or other transaction or (c) any
liquidation or dissolution of the Company.

(2)        In connection with a Reorganization Event, the Board may take any one
or more of the following actions with respect to this option (or any portion
thereof) on such terms as the Board determines: (i) provide that this option
shall be assumed, or substantially equivalent option shall be substituted, by
the acquiring or succeeding corporation (or an affiliate thereof), (ii) upon
written notice to the Participant, provide that the unvested and/ or unexercised
portion of this option will terminate immediately prior to the consummation of
such Reorganization







--------------------------------------------------------------------------------

 



 

Event unless exercised by the Participant within a specified period following
the date of such notice, (iii) provide that this option shall become
exercisable, realizable, or deliverable, or restrictions applicable to this
option shall lapse, in whole or in part prior to or upon such Reorganization
Event, (iv) in the event of a Reorganization Event under the terms of which
holders of Common Stock will receive upon consummation thereof a cash payment
for each share surrendered in the Reorganization Event (the “Acquisition
Price”), make or provide for a cash payment to the Participant with respect to
this option equal to (A) the number of shares of Common Stock subject to the
vested portion of this option (after giving effect to any acceleration of
vesting that occurs upon or immediately prior to such Reorganization Event)
multiplied by (B) the excess, if any, of (I) the Acquisition Price over (II) the
exercise price of this option and any applicable tax withholdings, in exchange
for the termination of this option, (v) provide that, in connection with a
liquidation or dissolution of the Company, this option shall convert into the
right to receive liquidation proceeds (net of the exercise price thereof and any
applicable tax withholdings) and (vi) any combination of the foregoing.

(3)        For purposes of clause 7(b)(2)(i) above, this option shall be
considered assumed if, following consummation of the Reorganization Event, this
option confers the right to purchase, for each share of Common Stock subject to
this option immediately prior to the consummation of the Reorganization Event,
the consideration (whether cash, securities or other property) received as a
result of the Reorganization Event by holders of Common Stock for each share of
Common Stock held immediately prior to the consummation of the Reorganization
Event (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of this option to consist solely
of such number of shares of common stock of the acquiring or succeeding
corporation (or an affiliate thereof) that the Board determined to be equivalent
in value (as of the date of such determination or another date specified by the
Board) to the per share consideration received by holders of outstanding shares
of Common Stock as a result of the Reorganization Event.

(c)        Change of Control Events.

(1)        Definition.  “Change in Control” shall mean the occurrence of any of
the following:

(i)         The acquisition by any Person (as defined below) of Beneficial
Ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than 50% of either (A) the value of then outstanding equity securities
of the Company (the “Outstanding Company Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”) (the foregoing Beneficial Ownership hereinafter being referred to
as a “Controlling Interest”); provided, however, that for purposes of this
Section 7(c), the following acquisitions shall not constitute or result in a
Change in Control: (1) any acquisition by the Company; (2) any acquisition by







--------------------------------------------------------------------------------

 



 

any Person that as of the Grant Date owns Beneficial Ownership of a Controlling
Interest; (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Related Entity; or (4) any
acquisition by any entity pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) below; or

 

(ii)        During any period of two consecutive years (not including any period
prior to the Grant Date) individuals who constitute the Board on the Grant Date
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Grant Date whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(iii)      Consummation of (A) a reorganization, merger, statutory share
exchange or consolidation or similar transaction involving (1) the Company or
(2) any of its Subsidiaries, but in the case of this clause (2) only if equity
securities of the Company are issued or issuable in connection with the
transaction (each of the events referred to in this clause (A) being hereinafter
referred to as a “Business Reorganization”), or (B) a sale or other disposition
of all or substantially all of the assets of the Company, or the acquisition of
assets or equity of another entity by the Company or any of its Subsidiaries
(each an “Asset Sale”), in each case, unless, following such Business
Reorganization or Asset Sale, (1) all or substantially all of the individuals
and entities who were the Beneficial Owners, respectively, of the Outstanding
Company Stock and Outstanding Company Voting Securities immediately prior to
such Business Reorganization or Asset Sale beneficially own, directly or
indirectly, more than 50% of the value of the then outstanding equity securities
and the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of members of the board of directors (or
comparable governing body of an entity that does not have such a board), as the
case may be, of the entity resulting from such Business Reorganization or Asset
Sale (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) (the “Continuing Entity”)
in substantially the same proportions as their ownership, immediately prior to
such Business Reorganization or Asset Sale, of the Outstanding Company Stock and
Outstanding Company Voting Securities, as the case may be (excluding any
outstanding equity or voting securities of the Continuing Entity that such
Beneficial Owners hold immediately following the consummation of the Business
Reorganization or Asset Sale as a result of their ownership, prior to such
consummation, of equity or voting securities of any







--------------------------------------------------------------------------------

 



 

company or other entity involved in or forming part of such Business
Reorganization or Asset Sale other than the Company), (2) no Person (excluding
any employee benefit plan (or related trust) of the Company or any Continuing
Entity or any entity controlled by the Continuing Corporation or any Person that
as of the Grant Date owns Beneficial Ownership of a Controlling Interest)
beneficially owns, directly or indirectly, 50% or more of the value of the then
outstanding equity securities of the Continuing Entity or the combined voting
power of the then outstanding voting securities of the Continuing Entity except
to the extent that such ownership existed prior to the Business Reorganization
or Asset Sale and (3) at least a majority of the members of the Board of
Directors or other governing body of the Continuing Entity were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Reorganization or Asset Sale.

 

For purposes hereof:

 

(i) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall include
a “group” as defined in Section 13(d) thereof.

 

(ii)   “Related Entity” means any Subsidiary, and any business, corporation,
partnership, limited liability company or other entity designated by the Board,
in which the Company or a Subsidiary holds a substantial ownership interest,
directly or indirectly.

 

(iii)  “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

 

(2)        Effect of Change in Control.  Notwithstanding the provisions of
Section 7(b), this option shall be immediately exercisable in full if, on or
prior to the first anniversary of the date of the consummation of the Change in
Control, the Participant’s employment with the Company or the acquiring or
succeeding corporation is terminated for Good Reason (as defined in the
Employment Agreement) by the Participant or is terminated without Cause (as
defined in the Employment Agreement) by the Company or the acquiring or
succeeding corporation.

8.         Miscellaneous.

(a)        No Right to Employment or Other Status.  The grant of this option
shall not be construed as giving the Participant the right to continued
employment or any other relationship with the Company.  The Company expressly
reserves the right at any time to dismiss or otherwise terminate its
relationship with the Participant free from any liability or claim hereunder,
except as otherwise expressly provided herein or provided for in the Employment
Agreement.







--------------------------------------------------------------------------------

 



 

(b)        No Rights as Stockholder.  Subject to the provisions of this option,
the Participant shall not have any rights as a stockholder with respect to any
shares of Common Stock to be distributed with respect to this option until
becoming the record holder of such shares.

(c)        Amendment.  The Board may amend, modify or terminate this agreement,
including but not limited to, substituting another option of the same or a
different type and changing the date of exercise or realization. 
Notwithstanding the foregoing, the Participant’s consent to such action shall be
required unless (i) the Board determines that the action, taking into account
any related action, would not materially and adversely affect the Participant,
or (ii) the change is permitted under Section 7 and the Employment Agreement.

(d)        Acceleration.  The Board may at any time provide that this option
shall become immediately exercisable in whole or in part, free of some or all
restrictions or conditions, or otherwise realizable in whole or in part, as the
case may be.

(e)        Conditions on Delivery of Stock.  The Company will not be obligated
to deliver any shares of Common Stock pursuant to this agreement until (i) all
conditions of this agreement have been met to the satisfaction of the Company,
(ii) in the opinion of the Company’s counsel, all other legal matters in
connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and regulations and any applicable
stock exchange or stock market rules and regulations, and (iii) the Participant
has executed and delivered to the Company such representations or agreements as
the Company may consider appropriate to satisfy the requirements of any
applicable laws, rules or regulations.

(f)         Administration by Board.  The Board will administer this agreement
and may construe and interpret the terms hereof.  Subject to the terms and
provisions of the Employment Agreement, the Board may correct any defect, supply
any omission or reconcile any inconsistency in this agreement in the manner and
to the extent it shall deem expedient to carry the Agreement into effect and it
shall be the sole and final judge of such expediency.  No director or person
acting pursuant to the authority delegated by the Board shall be liable for any
action or determination relating to or under this agreement made in good faith.

(g)         Appointment of Committees.  To the extent permitted by applicable
law, the Board may delegate any or all of its powers hereunder to one or more
committees or subcommittees of the Board (a “Committee”).  All references herein
to the “Board” shall mean the Board or a Committee to the extent that the
Board’s powers or authority hereunder have been delegated to such Committee.

(h)         Governing Law.  This agreement shall be governed by and interpreted
in accordance with the laws of the State of Nevada, excluding choice-of-law
principles of the law of such state that would require the application of the
laws of a jurisdiction other than the State of Nevada.

 







--------------------------------------------------------------------------------

 



 

EXHIBIT A

EXERCISE NOTICE

InVivo Therapeutics Holdings Corp.
One Kendall Square, Suite B14402

Cambridge, Massachusetts, 02139
Attention:  Chief Executive Officer

1.         Exercise of Option.  Effective as of today, ____________________,
20__, the undersigned (“Grantee”) hereby elects to exercise Grantee’s option to
purchase _________ shares of the Common Stock (the “Shares”) of InVivo
Therapeutics Holdings Corp., (the “Company”) under and pursuant to the
Nonstatutory Stock Option Agreement dated January 14, 2019 (the “Award
Agreement”).

2.         Delivery of Payment.

(a)        [LEAVE BLANK IF USING SECTION 2(b) BELOW]  The Grantee herewith
delivers to the Company the full purchase price of the Shares, as set forth in
the Award Agreement.  ____ (Initial here if the undersigned elects this
alternative),

(b)        [LEAVE BLANK IF USING SECTION 2(a) ABOVE]  In lieu of exercising
Grantee’s Option for check, the undersigned hereby elects to effect the net
issuance provision of Section 2(ii)(b) of the Award Agreement which accompanies
this Notice of Exercise and receive ______ shares of Company Common Stock
pursuant to the terms of the Award Agreement.  ___ (Initial here if the
undersigned elects this alternative).

3.         Representations of Grantee.  Grantee acknowledges that Grantee has
received, read and understood the Award Agreement and agrees to abide by and be
bound by their terms and conditions.

4.         Rights as Stockholder.  Until the issuance of the Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Shares,
notwithstanding the exercise of the Option.  The Shares shall be issued to the
Grantee as soon as practicable after the Option is exercised.  No adjustment
shall be made for a dividend or other right for which the record date is prior
to the date of issuance.

5.         Tax Consultation.  Grantee understands that Grantee may suffer
adverse tax consequences as a result of Grantee’s purchase or disposition of the
Shares.  Grantee represents that Grantee has consulted with any tax consultants
Grantee deems advisable in connection with the purchase or disposition of the
Shares and that Grantee is not relying on the Company for any tax advice.

6.         Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer







--------------------------------------------------------------------------------

 



 

herein set forth, this Agreement shall be binding upon Grantee and his or her
heirs, executors, successors and assigns.

7.         Interpretation.  Any dispute regarding the interpretation of this
Agreement shall be submitted by Grantee or by the Company forthwith to the Board
which shall review such dispute at its next properly called meeting.  The
resolution of such a dispute by the Board shall be final and binding on all
parties.

8.         Governing Law; Severability.  This Agreement is governed by the
internal substantive laws, but not the choice of law rules, of the State of
Nevada.

9.         Entire Agreement.  The Award Agreement is incorporated herein by
reference.  This Exercise Notice and the Award Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Grantee with respect to the subject matter hereof, and may not be modified
adversely to the Grantee’s interest except by means of a writing signed by the
Company and Grantee.

[Signatures appear on next page]

 







--------------------------------------------------------------------------------

 



 

 

 

 

 

Submitted by:

    

Accepted by:

 

 

 

GRANTEE

 

INVIVO THERAPEUTICS HOLDINGS CORP.

 

 

 

 

 

 

 

 

By

              

Richard Christopher

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

Date Received:

             

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------